Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 1 of 10 PageID 1238




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

  SHERRY GROOVER, as Personal
  Representative of the Estate of JOHN
  DARRELL HAMILTON, deceased, for
  the benefit of his survivors and estate;
  SHERRY GROOVER, individually; JULIE
  JACOBY; and LOIS FULKERSON,

        Plaintiffs,

  v.                                               Case No. 8:18-cv-02454-T-02TGW

  POLK COUNTY BOARD OF COUNTY
  COMMISSIONERS; CITY OF WINTER
  HAVEN; JASON MONTGOMERY,
  individually: TIMOTHY CHRISTENSEN,
  individually; CORY HART, individually; and
  JUSTIN RINER, individually,

       Defendants.
  _____________________________________/

                                        ORDER

        This matter comes to the Court on Defendants Polk County Board of County

  Commissioners (“County”), City of Winter Haven (“City”), Jason Montgomery,

  Timothy Christensen, Cory Hart, and Justin Riner’s Motions to Dismiss, Dkts. 122

  & 124, and Defendants County and Christensen’s Motion to Strike, Dkt. 123,

  Plaintiffs Sherry Groover (as representative of the estate of John Darrell Hamilton),

  Sherry Groover (individually), Julie Jacoby, and Lois Fulkerson’s Third Amended

  Complaint, Dkt. 118. Plaintiffs responded. Dkts. 125, 126, 128. With the benefit of
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 2 of 10 PageID 1239




  full briefing, the Court grants in part and denies in part the Defendants’ Motions to

  Dismiss and grants Defendants’ Motion to Strike.

                           STATEMENT OF THE FACTS

        For this motion, the Court accepts the factual allegations in the Third

  Amended Complaint as true. Early in the morning on May 3, 2014, John Hamilton

  suffered a heart attack. Dkt. 118 ¶ 12. Shortly after, his mother Lois Fulkerson

  called for emergency medical services. Id. During the call, at 5:23 a.m., Hamilton

  could be heard in the background, alive. Id. ¶ 14.

        Less than ten minutes later, two emergency medical technicians (“EMTs”),

  Defendant Christensen and Emory Roberts, arrived at the scene. Id. ¶ 15. While

  unclear when, Defendants Montgomery, Hart, and Riner also came to provide

  medical care to Hamilton. Id. ¶¶ 15–16. Roberts declared Hamilton dead on the

  scene at 5:36 a.m. Id. ¶ 17. At no point during the less than five-minute window

  between when the EMTs arrived and when Hamilton was declared dead did

  anyone provide any medical care to Hamilton. Id. ¶¶ 15, 17 & 20.

        Plaintiffs have since investigated the circumstances of Hamilton’s death and

  discovered discrepancies in official reports about the actions of the EMTs. These

  discrepancies include things like Defendant Christensen reporting that when he

  arrived on the scene Hamilton had signs of rigor mortis (something contradicted by

  later reports) and reports that CPR was done on Hamilton (something contradicted


                                             2
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 3 of 10 PageID 1240




  by Plaintiffs’ own understanding of events). Id. ¶¶ 21–25. And after months of

  seeking to obtain information from an EKG allegedly used on Hamilton when the

  EMTs arrived to give medical care on June 22, 2016, the Polk County medical

  examiner’s office told Plaintiffs that no EKG information exists for Hamilton. Id.

  ¶¶ 29–33.

        Plaintiffs sued Montgomery, Christensen, Hart, Riner (collectively, the

  “Individual Defendants”), the City, and the County, in state court. Dkt. 1-3.

  Defendants removed to this Court, Dkt. 1, and Plaintiffs filed an Amended

  Complaint, Dkt. 2. This Amended Complaint was dismissed without prejudice by

  this Court, and Plaintiffs filed a Second Amended Complaint. Dkts. 90, 98. The

  Second Amended Complaint was dismissed in part, and Plaintiffs filed a Third

  Amended Complaint. Dkts. 117, 118. Defendants have now moved to dismiss and

  strike portions of the Third Amended Complaint. Dkts. 122, 123, 124.

                                  LEGAL STANDARD

        To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

  sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (citation omitted). When considering a Rule 12(b)(6) motion,

  the Court accepts all factual allegations of the complaint as true and construes them

  in the light most favorable to the plaintiff. Pielage v. McConnell, 516 F.3d 1282,

  1284 (11th Cir. 2008) (citation omitted). Courts should limit their “consideration to


                                              3
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 4 of 10 PageID 1241




  the well-pleaded factual allegations, documents central to or referenced in the

  complaint, and matters judicially noticed.” La Grasta v. First Union Sec., Inc., 358

  F.3d 840, 845 (11th Cir. 2004) (citations omitted).

                                      DISCUSSION

        As an initial point, the County filed its answer, Dkt. 121, before it filed its

  Motion to Dismiss, Dkt. 122. “Under Rule 12(b), [Dkt. 122 is] a nullity; by filing

  an answer, the defendants . . . eschewed the option of asserting by motion that the

  complaint failed to state a claim for relief.” Leonard v. Enter. Rent a Car, 279 F.3d

  967, 971 n.6 (11th Cir. 2002). That said, in its Answer the County raised an

  affirmative defense that: “Defendant [County] is not liable to Plaintiffs pursuant to

  42 U.S.C. § 1983 because Defendant [County] had no policy or custom for which

  any recognizable deprivation of the rights of Plaintiffs arose.” Dkt. 121 at 14. This

  is sufficient to raise this point at the motion to dismiss stage. See Fed. R. Civ. P.

  12(h)(2)(A). Likewise, the County’s Answer preserves the issue on Count XXXI.

  The County’s Answer notes it “is simultaneously filing herewith a Motion to

  Dismiss Count XXXI; therefore, [the County] will not respond to the allegations of

  Count XXXI herein.” Dkt. 121 at 12. In the interest of judicial economy, the Court

  will consider the County’s Motion to Dismiss Count XXXI, since it is nearly

  identical to the similar motion under consideration for the City seeking to dismiss




                                             4
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 5 of 10 PageID 1242




  Count XXXII. To do otherwise would just require the County to file a redundant

  motion for judgment on the pleadings.

        On the merits, Plaintiffs’ Third Amended Complaint did little to change

  where this case was after the last set of Motions to Dismiss. First, Defendants ask

  this Court to dismiss the repled deliberate indifference claims against the City and

  County for failure to adequately allege a custom or policy that harmed Hamilton.

  As with the last Complaint and Motions to Dismiss, this is correct and those counts

  should be dismissed.

        There are three ways to show a governmental policy or custom: (1) an

  express policy; (2) a widespread practice so permanent and well-settled as to

  constitute a custom; or (3) an act or decision of a municipal official with final

  policy-making authority. Cuesta v. Sch. Bd. of Miami–Dade Cnty., 285 F.3d 962,

  966–68 (11th Cir. 2002). Plaintiffs change two things in their allegations against

  the County. Against the County Plaintiffs add:

        The actions by and on behalf of these Defendants set forth in this count
        were not unique events of the violations set forth herein. On
        information and belief, further similar events of wrongful actions on the
        part of and/or on behalf of these Defendants have taken place, such
        events combining to determine a pattern of similar wrongful and illegal
        behavior[.]

  Dkt. 118 ¶ 113. Plaintiffs also add:

        Final policymakers and/or delegated final policymakers of Defendant
        County, including without limitation Defendant CHISTENSEN and
        Roberts, made the decisions about Decedent’s health, which decisions
                                            5
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 6 of 10 PageID 1243




        violated the Fourth and Fourteenth Amendments to the United States
        Constitution, as well as Article 1 Section 21 of the Florida Constitution.
        Defendant County is a person under applicable law. Defendant
        CHISTENSEN and Roberts were decisionmakers who possessed final
        authority to establish municipal policy with respect to the action
        ordered to be taken. Defendant CHISTENSEN and Roberts made a
        deliberate choice to follow the course of action chosen from various
        alternatives described herein which resulted in Decedent’s death. The
        decision was within the realm of the official’s grant of authority.

  Dkt. 118 ¶ 116. Neither of these new allegations is enough to state a claim. The

  added allegation about “similar events” is too conclusory to state a claim based on

  the violation of a custom or policy. Race v. Bradford Cnty., No. 3:18-CV-153-J-

  39PDB, 2019 WL 7482235, at *18 (M.D. Fla. Aug. 20, 2019), report and

  recommendation adopted as modified, No. 3:18-CV-153-J-39PDB, 2019 WL

  7482213 (M.D. Fla. Sept. 26, 2019) (finding that mere allegations of “multiple

  incidents,” “multiple reports,” “prior instances” and “numerous grievances and

  complaints” was insufficient to establish custom or policy).

        Additionally, Christensen and Roberts were two field EMTs employed by

  the County. Both EMTs were supervised by a medical director, see Fla. Stat. §

  401.265(1), and had no supervisory duties themselves. To turn them into “final

  decisionmakers” would, in effect, turn any employee that makes decisions into a

  “final decisionmaker.”

        Moreover, the Third Amended Complaint still fails to allege the custom or

  policy at issue. Plaintiffs allege that Hamilton died because of the inaction of the


                                            6
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 7 of 10 PageID 1244




  EMTs but fail to state what custom or policy the EMTs were following that led to

  Hamilton’s death. This is insufficient to state a claim. So Count XIII is dismissed.

        For the allegations against the City, Plaintiffs simply change one of the

  allegations made against the County, adding that:

        Final policymakers and/or delegated final policymakers of Defendant
        County, including without limitation Defendant MONTGOMERY,
        HART and RINER, made the decisions about Decedent’s health, which
        decisions violated the Fourth and Fourteenth Amendments to the
        United States Constitution, as well as Article 1 Section 21 of the Florida
        Constitution. Defendant County is a person under applicable law.
        Defendant MONTGOMERY, HART and RINER were decisionmakers
        who possessed final authority to establish municipal policy with respect
        to the action ordered to be taken. Defendant MONTGOMERY, HART
        and RINER made a deliberate choice to follow the course of action
        chosen from various alternatives. The decision was within the realm of
        the official’s grant of authority.

  Dkt. 118 ¶ 130. This change suffers from the same deficiencies as the additions to

  the allegations against the County. Plaintiffs allege no custom or policy that led to

  Hamilton’s death. Further, Defendants Montgomery, Hart, and Riner are all field

  EMTs and not “final decisionmakers.” So Count XIV too must be dismissed.

        Next, Defendant City argues that the repled breach of contract claim fails to

  allege adequately that there was a contract to which Hamilton was the intended

  beneficiary. Again, this claim must be dismissed. “Under Florida law, a third party

  may enforce an agreement between others only if [the third party] is an intended

  beneficiary, not an incidental beneficiary, of that agreement.” Maccaferri Gabions,

  Inc. v. Dynateria Inc., 91 F.3d 1431, 1441 (11th Cir. 1996). For a third party to be
                                            7
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 8 of 10 PageID 1245




  an intended beneficiary, the parties to the contract, or the contract itself, must

  express “an intent to primarily and directly benefit the third party.” Id. (citation

  omitted). The third party need not be explicitly named, but must be part of a

  “limited class” of intended beneficiaries. Technicable Video Sys., Inc. v.

  Americable of Greater Miami, Ltd., 479 So. 2d 810, 812 (Fla. 3d DCA 1985).

        Plaintiffs add that “[Hamilton] was part of a limited class of intended third-

  party beneficiaries to one or more contracts between Defendants County and City

  for medical care and services to Decedent.” Dkt. 118 ¶ 310. This amounts to

  nothing more than “a formulaic recitation of the elements of a cause of action.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiffs must point to the

  contract that purportedly was breached in order for this claim to proceed. They

  have not done so, thus Count XXXII must be dismissed. For the same reason, the

  contract claim against the County, Count XXXI, is likewise dismissed.

        Defendants Montgomery, Hart, and Riner also argue that the individual

  deliberate indifference claims against them should be dismissed because Hamilton

  was not in the state’s custody when he died. But, as with the previous Complaint,

  this argument fails. In this Circuit, deliberate indifference claims for non-custodial

  situations are actionable so long as the Plaintiff shows actions that “can be

  characterized as arbitrary or conscience shocking in a constitutional sense.”

  Waddell v. Hendry Cnty. Sheriff’s Office, 329 F.3d 1300, 1305 (11th Cir. 2003).


                                             8
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 9 of 10 PageID 1246




  Plaintiffs have sufficiently alleged this at this stage in the proceedings. Counts XV,

  XVII, and XVIII may proceed.

        Finally, Defendants move to strike demands in the Third Amended

  Complaint for equitable relief and joint and several liability. Plaintiffs correctly

  concede these demands are improper. Dkt. 127. The Court strikes those demands.

                                     CONCLUSION

        The Court grants the Defendant County’s Motion to Dismiss, Dkt. 122;

  grants Defendants County and Christensen’s Motion to Strike, Dkt. 123; and grants

  in part and denies in part Defendants City, Montgomery, Hart, and Riner’s Motion

  to Dismiss, Dkt. 124. Counts XIII, XIV, XXXI, and XXXII are dismissed without

  prejudice and any demand for equitable relief or joint and several liability is struck

  from the Third Amended and next Complaint. Should they choose, Plaintiffs have

  fourteen days to replead any of the dismissed counts; frankly this Court does not

  recommend another attempt to state these claims. If no such attempts at refiling

  these claims are forthcoming, Plaintiffs should file a clean, standalone Fourth

  Amended Complaint with the remaining counts. And Defendants should file

  Answers and full defenses, which will put the pleadings at rest.


        DONE AND ORDERED at Tampa, Florida, on September 18, 2020.

                                          /s/ William F. Jung
                                          WILLIAM F. JUNG
                                          UNITED STATES DISTRICT JUDGE
                                             9
Case 8:18-cv-02454-WFJ-TGW Document 134 Filed 09/18/20 Page 10 of 10 PageID 1247




  COPIES FURNISHED TO:
  Counsel of Record




                                      10
